Citation Nr: 0837229	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  07-16 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to non-service connected death pension benefits 
as a surviving spouse of a veteran.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and A.W.



ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  
He died in August 2005.  The appellant is the veteran's 
widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 administrative decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas. 

A hearing was held in October 2006 before a Decision Review 
Officer.  A transcript of that hearing is of record.  


FINDING OF FACT

The appellant and the veteran lived together from February 
1995 until the veteran's death in August 2005 and held 
themselves out to the public as husband and wife.


CONCLUSION OF LAW

The criteria for entitlement to non-service connected death 
pension benefits for a surviving spouse have been met.  38 
U.S.C.A. §§ 103, 1541, 5124 (West 2002 and Supp. 2007); 38 
C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.205, 3.206 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, a surviving spouse of a veteran who served 90 
days or more during a period of war may be entitled to VA 
non-service-connected death pension benefits.  38 U.S.C.A. § 
1541 (West 2002).

To qualify for a death pension, the surviving spouse must 
have been married to the veteran one year or more prior to 
the veteran's death, or for any period of time if a child was 
born of the marriage or before the marriage, or prior to 
certain delimiting dates not applicable here.  38 U.S.C.A. 
§ 1541(f); 38 C.F.R. § 3.54(a).

The term "surviving spouse" means a person of the opposite 
sex whose marriage to the veteran meets the requirements of 
38 C.F.R. § 3.1(j) and who was the spouse of a veteran at the 
time of the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death and who has not remarried or since the death 
of the veteran lived with another person and held himself or 
herself out openly to the public to be the spouse of such 
other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

The claims file contains a copy of a marriage certificate 
showing that the appellant married the veteran on July [redacted], 
2005 in an official ceremony performed by a justice of the 
peace in Upshur County, Texas.  As noted above, the veteran 
died in August 2005, less than one month after the official 
wedding ceremony.

In this case, no child was born of the marriage, and the 
appellant does not contest that her official marriage to the 
veteran took place less than one month prior to his death.  
She asserts, however, that the couple had cohabitated since 
1995, had held themselves out to the public as husband and 
wife, and were considered married in their community, and 
that their marriage should therefore be recognized as having 
occurred more than one year prior to the veteran's death.  

In support of this assertion, she has submitted signed 
statements from friends and family who reported that the 
appellant and the veteran were recognized as husband and wife 
in the community, as well as receipts for local purchases 
made by "[redacted] and [redacted] [P.]", including receipts from rent 
payments from 1997 to 2004.  

The VA recognizes "marriages other than by ceremony," under 
certain circumstances.  38 C.F.R. § 2.305(a)(6).  Under 38 
C.F.R. § 3.1(j) a marriage must be valid under the law of the 
place where the parties resided at the time of marriage, or 
the law of the place where the parties resided when the right 
to benefits accrued. 38 U.S.C.A. § 103(a).  

Common law marriage is recognized in Texas, where it appears 
that the appellant and the veteran resided since at least 
1995.  See Tex. Family Code Ann. § 2.401(a)(1) (Vernon 2007).  
A common law marriage will be established in Texas where the 
parties entered into an agreement to be married and after the 
agreement, lived together as husband and wife and represented 
to others that they were married.  Id.  

In this case, there is evidence both for and against a 
finding that the appellant and the veteran entered into a 
valid common law marriage at least one year prior to the 
veteran's death.  On his March 2003 application for non-
service connected pension benefits, the veteran did not list 
the appellant as his wife.  There is no evidence that the 
veteran and the appellant filed joint tax returns, had a 
joint bank account, or designated each other as a spouse on 
employment or medical records.  The appellant testified that 
the water and electric bills were in the veterans name and 
that the phone bill was under the appellant's maiden name of 
Wright.  Hearing Transcript at 6.  

However, as discussed above, the appellant submitted 
statements from friends and family who reported that the 
appellant and the veteran were recognized as husband and wife 
in their community before their July 2005 ceremonial 
marriage.  She also submitted receipts for purchases made by 
"[redacted] and [redacted] [P.]", including a November 2003 purchase 
of a travel trailer, rental payments for a lot from 1997-
2004, a December 2002 purchase of a washing machine, and un-
dated purchases from a liquor store.  The veteran also 
testified that she was called [redacted] [P.] by others during the 
time she and the veteran lived together before their 
ceremonial marriage.  Hearing Transcript at 6.  

Evidence that the appellant and the veteran made a number of 
significant purchases together as "[redacted] and [redacted] [P.]" 
supports the appellant's claim that she and the veteran 
entered into an agreement to be married and then held 
themselves out to the community as husband and wife.  It also 
suggests that the statement from the appellant's friends and 
family that she and the veteran were recognized as husband 
and wife prior to their ceremonial marriage are credible.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
A claimant is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a claimant seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).  

Here, the Board finds that since there is an approximate 
balance of positive and negative evidence of record, the 
benefit of the doubt must be awarded to the appellant.  
Therefore, the Board finds that the appellant and the veteran 
entered into a common law marriage at least one year prior to 
the veteran's death and that the appellant meets the 
definition of a surviving spouse under VA regulations.  
Accordingly, entitlement to a non-service connected death 
pension is warranted.  



The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in March 2006 that was sent 
prior to the initial RO decision in this matter.  
Specifically, that letter informed the appellant that the 
evidence must show to establish entitlement to a non-service 
connected death pension.  The letter also informed the 
appellant of her and VA's respective duties in obtaining 
evidence.  

VA also has a duty to assist the appellant in the development 
of the claim.  This duty includes assisting the appellant in 
the procurement of service medical records and pertinent 
treatment records and obtaining a medical opinion when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Here, there was no evidence in the 
possession VA or any other government agency that was 
relevant to the appellant's claim nor did the appellant 
request VA assistance in obtaining evidence in a third 
party's possession. 

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to non-service connected death pension benefits 
as a surviving spouse is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


